                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   COLUMBIA DIVISION


KAREN MCNEIL, et al.,
On behalf of themselves and all others similarly
situated,                                               Case No. 1:18-cv-00033

Plaintiffs,                                             Judge Campbell / Frensley

v.

COMMUNITY PROBATION SERVICES, LLC,
et al.,


Defendants.


                         JOINT MOTION TO SET ORAL ARGUMENT

          In accordance with Local Rule 78.01 of this Court and in accordance with Section III, C, 4

of Judge Campbell’s Practice and Procedure Manual, the Parties1 jointly move this Court to set

oral argument on the following dispositive motions filed by various Defendants:

      •   PSI Defendants’ Renewed Motion for Summary Judgment (Doc. No. 363);

      •   Defendants Community Probations Services, LLC and Patricia McNair’s Motion to
          Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. No. 369); and

      •   Defendants Community Probations Services, LLC and Patricia McNair’s Motion to
          Dismiss pursuant to Fed. R. Civ. P. 12(b)(1) (Doc. No. 374).

          The Parties submit that oral argument may assist the Court in considering the issues

presented by these Motions. However, the PSI Defendants respectfully request that the Court hold

a separate hearing on their motion for summary judgment originally filed on August 14, 2019 after

the depositions of plaintiffs Lucinda Brandon and Tanya Mitchell for the following reasons: (1)



1
       The Parties subject to these Motions make this joint request. This includes the Plaintiffs,
the PSI Defendants, Community Probations Services, LLC, and Patricia McNair.
                                                   1

     Case 1:18-cv-00033 Document 395 Filed 08/25/20 Page 1 of 3 PageID #: 11876
the PSI Defendants do not believe that the Court can reasonably hold a single hearing for all three

motions because of the volume of pleadings and number of issues involved; and (2) the PSI motion

for summary judgment is based entirely on the actual facts of Lucinda Brandon and Tanya

Mitchell’s cases, which have no relevance to any of CPS’s motions.

       The Plaintiffs submit that oral argument on these Motions should be conducted together in

one hearing because the issues presented by these Motions overlap. CPS takes no position on

whether the Court should hold separate hearings.




 Dated: August 25, 2020                              Respectfully Submitted,

                                                     /s/ David W. Garrison               .

                                                     Matthew J. Piers (pro hac vice)
 Elizabeth Rossi (pro hac vice)                      Chirag G. Badlani (pro hac vice)
 Laura Gaztambide Arandes (pro hac vice)             Kate E. Schwartz (pro hac vice)
 Eric Halperin (pro hac vice)                        HUGHES, SOCOL, PIERS, RESNICK &
 Alexandria Twinem (pro hac vice)                    DYM, LTD.
 CIVIL RIGHTS CORPS                                  70 W. Madison St., Suite 4000
 1601 Connecticut Ave. NW, Suite 800                 Chicago, IL 60602
 Washington, DC 20009                                Telephone: (312) 580-0100
 Telephone: (202) 844-4975                           Facsimile: (312) 580-1994
 Facsimile: (202) 609-8030                           mpiers@hsplegal.com
 elizabeth@civilrightscorps.org                      cbadlani@hsplegal.com
 laura@civilrightscorps.org                          kschwartz@hsplegal.com
 eric@civilrightscorps.org
 alexandria@civilrightscorps.org

 David W. Garrison, BPR 24968                        Kyle Mothershead, BPR 22953
 Scott P. Tift, BPR 27592                            The Law Office of Kyle Mothershead
 BARRETT JOHNSTON MARTIN &                           414 Union St., Suite 900
 GARRISON, LLC                                       Nashville, TN 37219
 Philips Plaza                                       Telephone: (615) 982-8002
 414 Union St., Suite 900                            Facsimile: (615) 229-6387
 Nashville, TN 37219                                 kyle@mothersheadlaw.com
 Telephone: (615) 244-2202
 Facsimile: (615) 252-3798

                                                2

  Case 1:18-cv-00033 Document 395 Filed 08/25/20 Page 2 of 3 PageID #: 11877
 dgarrison@barrettjohnston.com
 stift@barrettjohnston.com

Attorneys for Plaintiffs

/s/ Brandt M. McMillan w/ permission
Brandt M. McMillan (BPR No. 025565)             /s/ Daniel H. Rader IV w/ permission
Timothy N. O’Connor (BPR No.035276)             Daniel H. Rader IV (BPR No. 025998)
Tune, Entrekin, & White, P.C.                   Randall A. York (BPR No. 010166)
315 Deaderick St., Ste. 1700                    Moore, Rader, Fitzpatrick and York, P.C.
Nashville, TN 37238-1700                        P. O. Box 3347
Telephone: (615) 244-2770                       Cookeville, TN 38502
Facsimile: (615) 244-2778                       Telephone: (931) 526-3311
bmcmillan@tewlawfirm.com                        danny@moorerader.com
toconnor@tewlawfirm.com                         randyyork@moorerader.com

Attorneys for the PSI Defendants                Attorneys for CPS Defendants

                                CERTIFICATE OF SERVICE

        I hereby certify that this Joint Motion For Oral Argument was filed electronically
with the Clerk’s office by using the CM/ECF system and served via the Court’s ECF system on
the following counsel on August 25, 2020:

Daniel H. Rader, IV
Andre S. Greppin                                Robyn Beale Williams
Moore, Rader, Clift & Fitzpatrick, P.C.         Cassandra M. Crane
P.O. Box 3347                                   Farrar & Bates
Cookeville, TN 38502                            211 Seventh Ave. North, Suite 500
(931) 526-3311                                  Nashville, TN 37219
danny@moorerader.com                            (615) 254-3060
andre@moorerader.com                            robyn.williams@farrar-bates.com
                                                casey.crane@farrar-bates.com
Counsel for CPS Defendants
                                                Counsel for County Defendants
Brandt M. McMillan
Timothy N. O’Connor                             Lucy D. Henson
Tune, Entrekin & White, P.C.                    Lucy D. Henson, PLLC
315 Deaderick St., Suite 1700                   118 South Second St.
Nashville, TN 37238                             P.O. Box 333
(615) 244-2770                                  Pulaski, TN 38478
bmcmillan@tewlawfirm.com                        (931) 424-8713
toconnor@tewlawfirm.com                         henson@midsouthlaw.com

Counsel for PSI Defendants                      Counsel for County Defendants


                                            3

  Case 1:18-cv-00033 Document 395 Filed 08/25/20 Page 3 of 3 PageID #: 11878
